|N THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

JONATHAN PlERRE, : Civil No. 3:17-cv-1507
Petitioner (Judge Mariani)
v.
CLA|R DOLL, WARDEN,
Respondent

ORDER

 

AND NOW, this May of October, 2018, upon consideration of the petition
for writ of habeas corpus pursuant to 28 U.S.C. § 2241 (Doc. 1), and for the reasons set
forth in the Court’s Memorandum of the same date, lT lS HEREBY ORDERED THAT:

1. The petition for writ of habeas corpus (Doc. 1) is GRANTED in part to the
extent that Petitioner will be afforded an individualized bond hearing before an
|mmigration Judge.

2. An immigration Judge shall afford Petitioner an individualized bond hearing
within thirty (30) days of the date of this Order.

3. At the bond hearing, the immigration Judge must make an individualized
inquiry into whether detention is still necessary to fulfill the purposes of
ensuring that the Petitioner attends removal proceedings and that his release
will not pose a danger to the community. Chavez-Alvarez v. Warden York
Cnty. Prison, 783 F.3d 469, 475 (3d Cir. 2015). At this hearing, the
Government bears the burden of presenting evidence and proving that
continued detention is necessary to fulfill the purposes of the detention
statute. Diop v. /CE/Home/and Sec., 656 F.3d 221, 233 (3d Cir. 2011).

4. Within ten (10) days of the |mmigration Judge’s hearing, Respondent shall
report to the District Court on the outcome of the individualized bond hearing.

 

5. The motion (Doc. 12) to expedite is D|SM|SSED as moot.

6. The Clerk of Court is directed to CLOSE this case.

%M

Ré S.berib varied
United States District Judge

 

 

 

